DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Response to Final Office Action mailed 23 November 2020, filed 23 April 2021, with respect to the rejection(s) of claim(s) 1 and 3-17 under 35 USC §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kubota et al. (US 2011/0234632 A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant 

Claim(s) 1, 3, 4, 8, 9, and 11-14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kubota et al. (US 2011/0234632 A1).

Regarding Claims 1, 8, and 12, Kubota discloses a method of processing video in a display device, said method comprising: receiving, by the display device from a video source, a first stream comprising video images decoded at said video source [Kubota: FIG. 2: line from 200A to 100]; concurrently receiving, by the display device, a second stream comprising overlay images formed at said video source [Kubota: FIG. 2: line from 200B to 100; and ¶ [0018]: Further, the invention can be applied to the image information processing method of displaying the cursor so as to overlap the composite image in the image display device while outputting the image information necessary for displaying the composite image to the image display device for displaying the composite image having a plurality of images combined with each other.  For example, in an image information processing method adapted to output image information for image display to an image display device adapted to display a composite image having a plurality of images combined, it is possible to include the steps of (p) outputting the cursor position information necessary for displaying a cursor in the image display device to the image display device together with the image information, (q) receiving, from the image display device, an input of composite image information with respect to a composite image combined by the image display device based on a plurality of image information inputs received by the image display device from at least one image information processing device, (r) selecting, upon outputting the cursor position information to the image display device, either of a first cursor correspondence process adapted to make the cursor position information correspond to an image based on the image information output to the image display device and a second cursor correspondence process adapted to make the cursor position information correspond to the composite image based on the composite image information input, and (s) performing the cursor correspondence process selected in step (r)]; selectively processing, by the display device, said received video images at said display device by performing at least one of: de-noising, scaling, and inverse telecine, de-interlacing, de- blocking, and color space conversion to the received video images prior to compositing the overlay images with the video images [Kubota: ¶ [0033]: The picture output combining section 120 receives the image information regarding the PC image AZP_PC and the PC image BZP_PC input by the picture input processing section 110, then performs a predetermined combining/displaying process on the information on both of the images, then generates the composite image obtained by combining the reflection image AZP reflecting the PC image AZP_PC and the reflection image BZP reflecting the PC image BZP_PC so as to be arranged side by side, and then displays the composite image thus generated on the screen S. The combining/displaying process performed by the picture output combining section 120 can be arranged to be set in consideration of the horizontal and vertical sizes of the screen S, the aspect ratios of the images of the respective PCs, the size ratio between the PC images when displaying the PC images so as to be arranged side by side, and so on.  For example, the composite image ZP is created by arranging the PC image AZP_PC and the PC image BZP_PC side by side laterally in the display area of the screen S while keeping the respective aspect ratios, and then zooming them so that both of the PC images are fitted in the lateral size of the screen S]; and compositing, by the display device, said overlay images with said video images, as processed at said display device, to form output images for display at said display device [Kubota: ¶ [0018]].

Regarding Claims 3 and 13, Kubota discloses all the limitations of Claims 1 and 12, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Kubota discloses further comprising: concurrently receiving a plurality of additional streams comprising additional overlay images decoded at said video source, wherein said compositing further comprises blending said additional overlay images with said video images, as processed at said device to form said images for display [Kubota: ¶ [0059]: Although the embodiment of the invention is hereinabove explained, the invention is not limited to the embodiment described above, but can be put into practice in various forms within the scope or the spirit of the invention.  For example, although the image display system having the configuration in which the two PCs are connected to the projector 100 is explained in the embodiment described above, the invention is not limited thereto.  FIG. 6 is an explanatory diagram schematically showing an overall configuration of an image display system 10A of a modified example.  As shown in FIG. 6, it is also possible to connect four PCs 200A through 200D to the projector 100, and to display the composite image ZP obtained by combining the PC images AZP_PC through DZP_PC of the respective PCs in a 2.times.2 matrix in the projector 100.  According also to this modified example, the advantages described above can be obtained].

Regarding Claims 4, 9, and 14, Kubota discloses all the limitations of Claims 1, 8, and 12, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Kubota discloses wherein said first stream is received over a first video link and said second stream is received over a second video link [Kubota: FIG. 2].

Regarding Claim 11, Kubota discloses all the limitations of Claim 8 and is analyzed as previously discussed with respect to that claim.
Furthermore, Kubota discloses further comprising: forming a plurality of additional overlay images from a plurality of additional input bitstreams comprising additional overlay data [Kubota: ¶ [0059]]; and concurrently transmitting a plurality of supplementary streams comprising said additional overlay images, for compositing with said video images at said display device [Kubota: ¶ [0059]].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5-7, 10, and 15-19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubota as applied to claim 1, 8, and 12 above, and further in view of Newton et al. (US 2011/0293240 A1).

Regarding Claims 5, 10, and 15, Kubota disclose(s) all the limitations of Claims 1, 8, and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.

However, Newton discloses wherein said first stream comprises pixels of said video images [Newton: FIG. 13: 1920x1080]; and said second stream comprises pixels of said overlay images and transparencies associated with each of said pixels of said overlay images [Newton: ¶ [0014]: In an embodiment of the invention, the 3D video information comprises depth, occlusion and transparency information with respect to 2D video frames, and the 3D overlay information comprises depth, occlusion and transparency information with respect to 2D overlay frames].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the video processing of Kubota with the video processing including transparency in order to provide more information for the process to create a better quality image.

Regarding Claims 6 and 16, Kubota discloses all the limitations of Claims 1 and 12, respectively, and is analyzed as previously discussed with respect to those claims.
Kubota may not explicitly disclose said video images and said overlay images are received at the same rate.
However, Newton discloses said video images and said overlay images are received at the same rate [Newton: FIG. 13: 24 Hz].

Regarding Claims 7 and 17, Kubota discloses all the limitations of Claims 1 and 12, respectively, and is analyzed as previously discussed with respect to those claims.

However, Newton discloses wherein said first and second source are multiplexed at said video source [Newton: FIG. 1: 14].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482